Case 1:18-cv-01568-TDC Document 49-5 Filed 02/11/19 Page 1 of 34




                      EXHIBIT D
    Case 1:18-cv-01568-TDC Document 49-5 Filed 02/11/19 Page 2 of 34
Case Processing Manual                                        |Page 1




            U.S. DEPARTMENT OF EDUCATION
                 OFFICE FOR CIVIL RIGHTS




            CASE PROCESSING MANUAL
                     (CPM)




           EFFECTIVE DATE: NOVEMBER 19, 2018
        Case 1:18-cv-01568-TDC Document 49-5 Filed 02/11/19 Page 3 of 34
Case Processing Manual                                                                 |Page 2




                                         INTRODUCTION

The mission of the Office for Civil Rights (OCR) is to ensure equal access to education and to promote
educational excellence throughout the nation through vigorous enforcement of civil rights. The Case
Processing Manual (CPM) provides OCR with the procedures to promptly and effectively investigate and
resolve complaints, compliance reviews and directed investigations to ensure compliance with the civil
rights laws and regulations enforced by OCR.
                 Case 1:18-cv-01568-TDC Document 49-5 Filed 02/11/19 Page 4 of 34
Case Processing Manual                                                                                                                                                                         |Page 3




Table of Contents
ARTICLE I: EVALUATION .................................................................................................................... 4
Section 101 Privacy act and freedom of information act ............................................................................................................................................ 4
Section 102 Determine WHETHER THE INFORMATION PROVIDED IS SUBJECT TO FURTHER PROCESSING ...................................... 4
Section 103 Assign a Case Number and Establish a File ............................................................................................................................................ 6
Section 104 Acknowledge the Complaint ................................................................................................................................................................... 7
Section 105 obtain a Consent form .............................................................................................................................................................................. 7
Section 106 Determine Whether the Allegations Are Timely ..................................................................................................................................... 8
Section 107 Determine Whether a Waiver Should Be Granted .................................................................................................................................. 8
Section 108 Dismissal OF ALLEGATIONS ............................................................................................................................................................... 9
SECTION 109        FIRST AMENDMENT PRINCIPLES ....................................................................................................................................... 12
SECTION 110        Rapid resolution process ............................................................................................................................................................. 12
SECTION 111        OPENING THE COMPLAINT ALLEGATION(S) FOR INVESTIGATION ......................................................................... 12
ARTICLE II: FACILITATED RESOLUTION BETWEEN THE PARTIES PROCESS ................ 13
Section 201          ROLES ................................................................................................................................................................................................... 13
Section 202          Initiation and Termination of the FRBP Process ................................................................................................................................... 13
Section 203          Confidentiality of the FRBP Process ..................................................................................................................................................... 14
Section 204          Successful Conclusion of THE FRBP PROCESS................................................................................................................................. 14
Section 205          Breach of FRBP Agreements ................................................................................................................................................................. 14
Section 206          Investigative Determination When FRBP is not Achieved ................................................................................................................... 14
ARTICLE III: CASE PLANNING, INVESTIGATION AND RESOLUTION .................................. 14
Section 301          CASE pLANNING ................................................................................................................................................................................ 15
Section 302          Resolution Agreement Reached During an Investigation ..................................................................................................................... 15
Section 303          Investigative Determinations ................................................................................................................................................................. 17
Section 304          Guidelines for Resolution Agreements .................................................................................................................................................. 19
Section 305          Letter of Impending Enforcement Action ............................................................................................................................................. 20
Section 306          Referrals from the Department of Justice (DOJ) and the                                Equal Employment Opportunity Commission (EEOC) .................... 20
Section 401          Compliance Reviews ............................................................................................................................................................................. 22
Section 402          Directed Investigations .......................................................................................................................................................................... 22
ARTICLE V: MONITORING RESOLUTION AGREEMENTS ........................................................ 22
Section 501         Respond to Monitoring Reports AND VerifY Recipient’s Implementation ......................................................................................... 22
Section 502         implementation problems....................................................................................................................................................................... 22
Section 503         Modifications of Agreements ................................................................................................................................................................ 23
Section 504         Conclusion of Monitoring ...................................................................................................................................................................... 23
ARTICLE VI: INITIATION OF ENFORCEMENT ACTION ........................................................... 23
SECTION 601        INITIATE ADMINISTRATIVE PROCEEDINGS WHERE APPROPRIATE ........................................................................ 23
Section 602 Refer to DOJ Where Appropriate .......................................................................................................................................................... 23
Section 603 Enforcement for Denial of Access ......................................................................................................................................................... 24
SECTION 604        ENFORCEMENT FOR FAILURE TO COMPLY WITH OCR Agreement ............................................................................ 24
ARTICLE VII: APPENDICES ............................................................................................................... 24
      SECTION 701          SPECIAL INTAKE PROCEDURES............................................................................................................................ 24
      (a)      Age Discrimination Complaints ........................................................................................................................................................ 24
      (b)      Title VI Complaints against Proprietary Schools ............................................................................................................................. 26
      (c)      Title VI and Title IX Employment Complaints (see 29 C.F.R. §§ 1691.1 – 1691.13 and 28 C.F.R. §§ 42.601 – 42.613) ............ 26
      (d)      Title II ADA Complaints (Other than Employment) (see 28 C.F.R. § 35.171(a)(2)(i)) .................................................................. 27
      (e)      Section 504 and Title II Disability Employment Complaints (see 28 C.F.R. Part 37 and 29 C.F.R. Part 1640) .......................... 27
Section 702 Data Collection and Information Gathering .......................................................................................................................................... 28
      (a)      Generally 28
      (b)      OCR’s Authority to Obtain Information ........................................................................................................................................... 28
      (c)      Requests for Records ......................................................................................................................................................................... 29
      (d)      Interviews 30
      1.       Introduction ....................................................................................................................................................................................... 30
      2.       Notice      30
      3.       Privacy     30
      4.       Interviews with Minors (Persons under 18) or Legally Incompetent Individuals ............................................................................ 30
      5.       Records of Interviews ........................................................................................................................................................................ 31
Section 703 Freedom of Information Act and Privacy Act ....................................................................................................................................... 31
Section 704 Recipients Operating Under Federal Court Order ................................................................................................................................. 32
      (a)      United States a Party ......................................................................................................................................................................... 32
      (b)      United States Not a Party .................................................................................................................................................................. 33
             Case 1:18-cv-01568-TDC Document 49-5 Filed 02/11/19 Page 5 of 34
Case Processing Manual                                                                                                   |Page 4



ARTICLE I: EVALUATION
Upon receipt, OCR will determine whether the written information provided to the U. S. Department of
Education (Department) is subject to further processing pursuant to applicable statutes and regulations
and the OCR’s Case Processing Manual. As appropriate, OCR will provide complainants1 with
assistance regarding the nature of their rights and of the OCR investigation process. Also as appropriate,
OCR will provide reasonable assistance to complainants who are persons with disabilities, individuals of
limited English proficiency, and persons whose communication skills are otherwise limited. All written
information provided to OCR should include the sender’s contact information.2 Written information may
be filed online as well as by mail, electronic mail, or fax.

SECTION 101             PRIVACY ACT AND FREEDOM OF INFORMATION ACT
To investigate a complaint, OCR may collect and analyze personal information. The Privacy Act of 1974,
5 U.S.C. § 552a, Family Educational Rights and Privacy Act (FERPA), 20 U.S.C. § 1232g, and the
Freedom of Information Act (FOIA), 5 U.S.C. § 552, govern the use of personal information collected by
OCR. Disclosure will only be made as consistent with the Privacy Act, FERPA, and FOIA.

Subject to the restrictions imposed by FOIA and the Privacy Act, OCR may release certain information
about a complaint to the press or general public, including the name of the school or institution; the date a
complaint was filed; the type of discrimination included in a complaint; the date a complaint was
resolved, dismissed or closed; the basic reasons for OCR’s decision; or other related information. Under
these circumstances, any information OCR releases to the press or general public will not include the
complainant’s name or the name of the person on whose behalf the complaint was filed except as noted in
the paragraph above. All information within case files is subject to FOIA and the Privacy Act. See CPM
Section 703.

SECTION 102 DETERMINE WHETHER THE INFORMATION PROVIDED IS SUBJECT TO
FURTHER PROCESSING
Upon receipt, OCR will determine whether the information provided to the Department is subject to
further processing, as follows:
(a) Not all information that OCR receives is sufficient to constitute a complaint subject to further
    processing. The following are generally not subject to further processing, but this determination will
    be made on an individualized basis, as appropriate:

     (i)        anonymous correspondence;
     (ii)       courtesy copies of correspondence or documentation filed with or otherwise submitted to
                another person or entity;
     (iii)      inquiries that solely seek advice or information from OCR;
     (iv)       allegations that are communicated to OCR only orally and not in writing.




1
  This manual uses the term “complainant” throughout. Note: The term “complainant” may also refer to the person or group injured by the alleged
discriminations on whose behalf a complainant files a complaint.
2
  Contact information should include, for example, mailing address, phone number, or an electronic mail address.
        Case 1:18-cv-01568-TDC Document 49-5 Filed 02/11/19 Page 6 of 34
Case Processing Manual                                                                       |Page 5



(b) OCR must have jurisdiction over the subject matter of the allegation(s). An allegation(s) over which
    OCR lacks subject matter jurisdiction will not be processed further but will be dismissed pursuant to
    Section 108.

    For OCR to establish subject matter jurisdiction, the written information must allege, or OCR must be
    able to infer from the facts given, an allegation of: (1) discrimination based on race, color, national
    origin, sex, disability or age, (2) discrimination in violation of the Boy Scouts of America Equal
    Access Act of 2001, or (3) retaliation for the purpose of interfering with any right or privilege secured
    by the civil rights laws and regulations enforced by OCR, or as a result of making a complaint,
    testifying, or participating in any manner in an OCR proceeding. See 34 C.F.R. §§ 100.7(e), 104.61,
    106.71, 108.9, 110.34; and 28 C.F.R. § 35.134.

    OCR has jurisdiction pursuant to the following statutory and regulatory authorities:

       Title VI of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000d et seq., 34 C.F.R. Part 100.
        Under Title VI, OCR has jurisdiction to investigate complaints involving individuals covered by
        the law (e.g., applicants, students, parents) and certain employment complaints based on race,
        color, or national origin. With respect to employment, OCR has jurisdiction if: (1) the alleged
        discrimination could adversely affect program beneficiaries on the basis of race, color, or national
        origin, or (2) a primary objective of the federal financial assistance is to provide employment. See
        CPM subsection 701(b) for processing Title VI complaints with respect to proprietary vocational
        schools. For employment complaints, OCR follows procedures consistent with the employment
        coordinating regulations at 28 C.F.R. Part 42 and 29 C.F.R. Part 1691, see CPM subsection
        701(c).
       Title IX of the Education Amendments of 1972, as amended, 20 U.S.C. §§ 1681 et seq., 34
        C.F.R. Part 106.
        Under Title IX, OCR has jurisdiction to investigate complaints involving individuals covered by
        the law (e.g., applicants, students, parents) and employment complaints based on sex that involve
        educational programs and activities. For employment complaints, OCR follows procedures
        consistent with the employment coordinating regulations at 28 C.F.R. Part 42 and 29 C.F.R. Part
        1691. See CPM subsection 701(c).
       Section 504 of the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 794, 34 C.F.R. Part
        104.
        Under Section 504, OCR has jurisdiction to investigate complaints involving individuals covered
        by the law (e.g., applicants, students, parents) and employment complaints based on disability.
        For employment complaints, OCR follows procedures consistent with the employment
        coordination regulations at 28 C.F.R. Part 37 and 29 C.F.R. Part 1640. See CPM subsection
        701(e).
       Age Discrimination Act of 1975, 42 U.S.C. §§ 6101 et seq., 34 C.F.R. Part 110.
        Under the Age Discrimination Act, OCR has jurisdiction to investigate complaints involving
        individuals covered by the law (e.g., applicants, students, parents). For instructions regarding
        referral of complaints to the Federal Mediation and Conciliation Service (FMCS) before
        investigation, see CPM subsection 701(a). OCR does not have jurisdiction over employment
        under the Age Discrimination Act. See CPM subsection 701(a).

       Title II of the Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12131 et seq., 28 C.F.R.
        Case 1:18-cv-01568-TDC Document 49-5 Filed 02/11/19 Page 7 of 34
Case Processing Manual                                                                           |Page 6



        Part 35.

        Under Title II, OCR has jurisdiction to investigate complaints involving individuals covered by
        the law (e.g., applicants, students, parents) and employment complaints based on disability. For
        employment complaints, OCR follows procedures consistent with the employment coordination
        regulations at 28 C.F.R. Part 37 and 29 C.F.R. Part 1640, which address coordinating disability
        employment complaints with DOJ and EEOC. See CPM subsection 701(e).

       Boy Scouts of America Equal Access Act of 2001, 20 U.S.C. § 7905, 34 C.F.R. Part 108.
        Under the Boy Scouts Act, OCR has jurisdiction to investigate complaints involving the denial of
        equal access or a fair opportunity to meet to, or discrimination against, any group officially
        affiliated with the Boy Scouts of America or officially affiliated with any other youth group listed
        in Title 36 of the United States Code.

(c) OCR must have personal jurisdiction over the entity alleged to have discriminated. An allegation(s)
    about an entity over which OCR lacks personal jurisdiction will not be processed further but will be
    dismissed pursuant to Section 108.

    Under Title VI, Title IX, Section 504, and the Age Discrimination Act, OCR has jurisdiction over
    institutions that receive federal financial assistance from the Department and institutions for which
    OCR has been delegated authority from other federal agencies. Under Title II, OCR has jurisdiction
    over public elementary and secondary education systems and institutions, public institutions of higher
    education and vocational education (other than schools of medicine, dentistry, nursing, and other
    health-related schools), and public libraries – regardless of whether these institutions receive federal
    financial assistance. Under the Boy Scouts Act, OCR has jurisdiction over public elementary schools,
    public secondary schools, local educational agencies and State educational agencies that receive funds
    made available through the Department.

    Where appropriate, OCR will refer the written information to the appropriate agency. See CPM
    Section 701.

    When OCR determines that the written information provided to the Department pursuant to CPM
    Section 102 (a), (b), or (c) is not subject to further processing, it will notify the sender in writing of its
    determination.

(d) Generally, statistical data alone are not sufficient to warrant opening an investigation, but can serve to
    support the opening of an investigation when presented in conjunction with other facts and
    circumstances.

SECTION 103        ASSIGN A CASE NUMBER AND ESTABLISH A FILE

Once OCR determines that written information it has received is appropriate for further processing
pursuant to Section 102 (hereinafter referred to as a “complaint”), OCR will assign a case number and
establish a file.
The following guidelines will be applied in determining how many case numbers should be assigned:

       When OCR receives written information at or around the same time by the same complainant that
        raises identical allegations against the same recipient, OCR will assign one case number to the
        complaints.
            Case 1:18-cv-01568-TDC Document 49-5 Filed 02/11/19 Page 8 of 34
Case Processing Manual                                                                                                          |Page 7



          When OCR receives written information alleging discrimination against multiple recipients and
           OCR has determined that the written information is appropriate for further processing pursuant to
           CPM Section 102, OCR will assign a separate case number to each recipient3 named. If, during
           the course of the investigation, OCR determines that other recipients are involved in the alleged
           acts of discrimination, OCR will assign a separate case number for each such recipient; the case
           opening date is the date on which OCR determines that other recipients are involved.
          Written information from more than one person against the same recipient that contains different
           or distinct allegations are assigned separate case numbers.
          Written information from one or more than one person that raises the same or a similar allegation
           based on the same operative facts against the same recipient may be assigned one case number
           when OCR makes this determination prior to the docketing. When OCR is currently investigating
           a case against the same recipient, written information that is filed subsequently and that raises
           substantially identical allegations will be assigned a separate case number(s) and reviewed to
           determine whether to consolidate with the existing investigation and dismiss the subsequent case
           under CPM Section 108.
          New allegations filed by the same person against the same recipient after OCR has begun to
           investigate the original complaint are reviewed on a case-by-case basis to determine whether the
           allegations should be added to the open complaint or assigned a separate case number and, if
           assigned a separate case number, whether to consolidate the investigation of the subsequent
           complaint with the investigation of the allegation(s) in the original case.

SECTION 104               ACKNOWLEDGE THE COMPLAINT
OCR will promptly acknowledge in writing receipt of the complaint and provide a Consent Form to the
complainant. OCR will also inform the complainant that the complaint will be evaluated to determine
whether OCR will proceed to investigate the allegations and that further communications about complaint
processing will be forthcoming. A Consent Form, a Complaint Form, and OCR Complaint Processing
Procedures are available online at: (https://www2.ed.gov/about/offices/list/ocr/docs/howto.html?src=rt).

SECTION 105               OBTAIN A CONSENT FORM
When disclosure of the identity of the complainant is necessary in order to resolve the complaint, OCR
will require written consent before proceeding. The complainant will be informed that the complaint will
be dismissed if written consent is necessary in order to resolve the complaint and is not received within 20
calendar days of the date that the Consent Form was provided with the acknowledgement letter or the date
OCR requests the Consent Form from the complainant, whichever is earlier. The signed Consent Form
may be submitted to OCR by mail, fax, electronic mail, or in person. If OCR does not receive a signed




3
  This manual uses the term “recipient” throughout. With respect to Title VI, Title IX, Section 504 and the Age Discrimination Act, a recipient is
an entity that receives federal financial assistance. With respect to the Boy Scouts of America Equal Access Act, a recipient is a public
elementary or secondary school or local or State educational agency that receives funds made available through the Department and with respect
to Title II, the term is intended to include public entities whether or not they receive federal financial assistance. Specifically, the Department of
Justice has identified the Department of Education as the designated agency to carry out Title II compliance activities regarding public
elementary and secondary education systems and institutions, public institutions of higher education and vocational education (other than schools
of medicine, dentistry, nursing, and other health-related schools) and public libraries.
           Case 1:18-cv-01568-TDC Document 49-5 Filed 02/11/19 Page 9 of 34
Case Processing Manual                                                                                                   |Page 8



written Consent Form, and it is necessary in order to resolve the complaint, the complaint will be
dismissed and the complainant so informed in writing.

A complainant filing on behalf of or pertaining to another person(s) is responsible for securing any
necessary written consent from that individual, including when a parent files for a student over the age of
18 or one who becomes 18 while the complaint is under investigation or in monitoring. Where the person
is a minor (under the age of 18) or a legally incompetent adult, the Consent Form must be signed by that
person’s parent or legal guardian. Parental or legal guardian consent may not be required for persons
under the age of 18 if they are emancipated under state law and are therefore considered to have obtained
majority. Proof of emancipation, incompetence, and/or legal guardianship must be provided if requested
by OCR.
SECTION 106             DETERMINE WHETHER THE ALLEGATIONS ARE TIMELY
OCR will take action only with respect to those allegations (except allegations of age discrimination and,
in special circumstances, allegations relating to breach of Facilitated Resolution Between the Parties
agreements) that have been filed within 180 calendar days of the date of the alleged discrimination, unless
the complainant is granted a waiver under CPM Section 107. With respect to allegations of age
discrimination, OCR will take action with respect to those complaint allegations that have been filed
within 180 days of the date the complainant first had knowledge of the alleged discrimination. OCR may
extend this time limit for age discrimination complaints for good cause shown. See CPM subsection
701(a). With respect to the timeliness requirements for allegations relating to the breach of Facilitated
Resolution Between the Parties agreements, see CPM Section 205.

The filing date of a complaint for the purpose of determining timeliness is the following:
         The filing date of complaints submitted online or by electronic mail or fax is the date the
          complaint was sent to OCR.
         The filing date of complaints submitted by mail is the date the complaint is postmarked.
         For Title II complaints referred from DOJ, the filing date is the date the complaint was received
          by DOJ.

Timely allegations may include those where the complainant alleges a continuing violation and/or a
pattern or practice of discrimination.

SECTION 107             DETERMINE WHETHER A WAIVER SHOULD BE GRANTED
If a complaint allegation4 is not filed in a timely manner (see CPM Section 106), where appropriate, OCR
will notify the complainant of the opportunity to request a waiver.5 OCR may grant a waiver of the 180-
day filing requirement for reasons such as:
    (a) The complainant could not reasonably be expected to know the act was discriminatory within the
        180-day period, and the complaint allegation was filed within 60 days after the complainant could




4
  Although the manual refers to “complaints” and “complaint allegations,” OCR makes a determination as to each allegation in a complaint. For
example, in a single complaint, OCR may decide that it is appropriate to proceed to complaint investigation on one or more allegations while
dismissing another allegation or other allegations. The complainant will be informed of OCR’s decision with respect to each allegation.
5
  OCR’s complaint form notifies the complainant of the opportunity to request a waiver of OCR’s timeliness requirement.
          Case 1:18-cv-01568-TDC Document 49-5 Filed 02/11/19 Page 10 of 34
Case Processing Manual                                                                                                     |Page 9



        reasonably have become aware of the alleged discrimination (note that lack of previous awareness
        of OCR or the civil rights laws and regulations enforced by OCR is not a basis for a waiver).
    (b) The complainant was unable to file a complaint because of incapacitating illness or other
        incapacitating circumstances during the 180-day period, and the complaint allegation was filed
        within 60 days after the period of incapacitation ended.
    (c) The complainant filed a complaint alleging the same or similar allegation based on the same
        operative facts within the 180-day period with another federal, state, or local civil rights
        enforcement agency, or federal or state court, and filed a complaint with OCR within 60 days after
        the other agency had completed its investigation or, in the case of a court, there had been no
        decision on the merits or settlement of the complaint allegations. Dismissal with prejudice is
        considered a decision on the merits.
    (d) The complainant filed, within the 180-day period, an internal grievance with the recipient of federal
        financial assistance, or a due process hearing, alleging the same discriminatory conduct that is the
        subject of the OCR complaint, and the complaint is filed no later than 60 days after the internal
        grievance is concluded.
    (e) Unique circumstances generated by OCR’s action have adversely affected the complainant.

SECTION 108              DISMISSAL OF ALLEGATIONS

Allegations can be dismissed during the evaluation stage of case processing or after the allegations have
been opened for investigation.

As appropriate, in the evaluation stage, OCR will assist the complainant in understanding the information
that OCR requires in order to proceed to the investigation of the complainant’s allegation(s). This will
include explaining OCR’s investigation process and the rights of the complainant under the statutes and
regulations enforced by OCR. OCR may also specifically identify the information necessary for OCR to
proceed to investigation. OCR staff will provide reasonable assistance to complainants who are persons
with disabilities, individuals of limited English proficiency, or persons whose communication skills are
otherwise limited.

When an allegation(s) is dismissed during the evaluation stage, OCR will issue a letter to the complainant
explaining the reason for the decision.6 When a complaint allegation is dismissed after the complaint
allegation has been opened for investigation, OCR will issue a letter to the complainant and the recipient
explaining the reason for the decision. Complainants may elect to refile complaints that were dismissed
pursuant to Sections 108(a), (b), (c), (e), (p), and (q) if they have addressed the deficiencies stated by
OCR in the dismissal.

Where the Regional Office has approved issuance of a final determination under CPM Section 303 with
regard to any allegation(s), OCR will not dismiss the allegation(s), but will proceed in accordance with
CPM Section 303.




6
  In circumstances where the complaint has been referred to the Federal Mediation and Conciliation Service, OCR will also notify the recipient of
the dismissal.
          Case 1:18-cv-01568-TDC Document 49-5 Filed 02/11/19 Page 11 of 34
Case Processing Manual                                                                                                      |Page 10



OCR will dismiss an allegation, or, if appropriate, the complaint7 in its entirety, when:

    (a) The allegation, on its face or as clarified, fails to state a violation of one of the laws and regulations
        OCR enforces.

    (b) The allegation, on its face or as clarified, lacks sufficient factual detail (e.g., who, what, where,
        when, how), or is so speculative, conclusory8 or incoherent that OCR cannot infer that
        discrimination or retaliation may have occurred or may be occurring.

Before dismissing an allegation(s) under CPM subsection 108 (b), OCR will contact the complainant
either by telephone or in writing (by letter or electronic mail) to (i) explain the information necessary for
OCR to open an investigation of the allegation(s), (ii) request that the information be received within 14
calendar days of the date of the telephone contact, letter, or electronic mail, and (iii) advise the
complainant that the allegation(s) will be dismissed if the information is not received by that date. OCR
will dismiss the allegation(s) if the requested information is not received within 14 calendar days of the
date of the telephonic or written request, unless the complainant has requested additional time to provide
the information.

    (c) Based on all of the facts/information provided by the complainant, OCR cannot reasonably
    conclude that the recipient has violated a law(s) OCR enforces.

    (d) The allegation is not timely filed with OCR pursuant to CPM Section 106 and a waiver was not
    requested or was requested but not granted pursuant to CPM Section 107.

    (e) OCR determines that a signed Consent Form is required to proceed with an investigation, and the
    Consent Form has not been provided.

    (f) OCR determines that it lacks jurisdiction over the entity alleged to have discriminated. When
        appropriate, OCR will refer the complaint to the appropriate agency. See CPM Section 701.

    (g) OCR transfers or refers the complaint to another agency for investigation. See CPM Section 701.

    (h) The same or a similar allegation based on the same operative facts has been filed either by the
    complainant or someone other than the complainant against the same recipient with another federal, state, or
    local civil rights enforcement agency9 or through a recipient’s internal grievance procedures, including
    due process proceedings, and

    i.     The same or similar allegation(s) filed with OCR involve the same operative facts currently
           pending before another federal, state, or local civil rights enforcement agency or through a
           recipient’s internal grievance procedures, including due process proceedings, and OCR



7
  The provisions of section 108 do not apply to compliance reviews and directed investigations initiated by OCR pursuant to Article IV.
8
  This provision applies where the complaint allegation (including any additional information provided by the complainant) does not provide
sufficient information to raise the allegation above the level of speculation. The complaint must provide more than bare conclusions of alleged
violations of the laws and regulations enforced by OCR.
9
  Also includes agencies (such as, for example, state educational agencies) that have jurisdiction to investigate such complaints.
       Case 1:18-cv-01568-TDC Document 49-5 Filed 02/11/19 Page 12 of 34
Case Processing Manual                                                                     |Page 11



       anticipates that all allegations will be investigated and that there will be a comparable resolution
       process pursuant to legal standards that are acceptable to OCR. OCR will advise the complainant
       that she or he may re-file within 60 days of the completion of the other entity’s action. Generally,
       OCR will not conduct its own investigation; instead, OCR reviews the results of the other entity’s
       determination and decides whether the other entity provided a comparable resolution process
       pursuant to legal standards that are acceptable to OCR.

 ii.   The same or similar allegation(s) filed with OCR involve the same operative facts that has been
       resolved by another federal, state, or local civil rights enforcement agency or through a
       recipient’s internal grievance procedures, including due process proceedings, and all
       allegations were investigated and there was a comparable resolution process pursuant to legal
       standards that are acceptable to OCR.

 (i) The same or a similar allegation based on the same operative facts has been filed either by the
 complainant or someone other than the complainant against the same recipient with state or federal
 court. An OCR complaint may be re-filed within 60 days following termination of the court proceeding
 if there has been no decision on the merits or settlement of the complaint allegations. Dismissal with
 prejudice is considered a decision on the merits.

 (j) OCR obtains credible information indicating that the allegations raised by the complainant are
 currently resolved and are therefore no longer appropriate for investigation.

 (k) A class action with the same or a similar allegation(s) with the same operative facts has been filed
 against the same recipient with state or federal court. An OCR complaint may be re-filed within 60 days
 following termination of the court proceeding if there has been no decision on the merits or settlement
 of the state or federal complaint.

 (l) The complaint filed by the complainant or someone other than the complainant against the same
 recipient raises the same or similar allegation(s) based on the same operative facts that was previously
 dismissed or closed by OCR.

 (m) OCR has recently investigated or is currently investigating the same or similar allegation(s) based
 on the same operative facts involving the same recipient in a compliance review, directed investigation,
 or an OCR complaint.

 (n) The complainant withdraws the complaint.

 (o) The death of the complainant makes it impossible to investigate the allegations fully, or forecloses
 the possibility of individual relief.

 (p) OCR determines that its ability to complete an investigation is substantially impaired by the
 complainant's refusal to provide information that is reasonably accessible to the complainant and is
 necessary for investigation of the complaint. OCR will include documentation in the case file of its
 efforts to contact the complainant by phone, in writing, or via electronic mail to request the necessary
 information and of the complainant’s refusal to provide information.

 (q) OCR determines that its ability to complete an investigation is substantially impaired by its inability
 to contact the complainant in order to obtain information that is necessary for investigation of the
 complaint. OCR will include documentation in the case file of its unsuccessful efforts to contact the
 complainant by phone, in writing, or via electronic mail to request the necessary information.
        Case 1:18-cv-01568-TDC Document 49-5 Filed 02/11/19 Page 13 of 34
Case Processing Manual                                                                        |Page 12




  (r) OCR determines that the complaint is moot or unripe.

SECTION 109        FIRST AMENDMENT PRINCIPLES

Although OCR does not have jurisdiction to enforce the First Amendment to the U.S. Constitution, as a
threshold issue and throughout the processing of the complaint, OCR interprets its statutes and regulations
consistent with the requirements of the First Amendment, and all actions taken by OCR must comport
with First Amendment principles. OCR will not interpret any statute or regulation to impinge upon rights
protected under the First Amendment or to require recipients to encroach upon the exercise of such rights.

SECTION 110        RAPID RESOLUTION PROCESS

The Rapid Resolution Process (RRP) is an expedited case processing approach that can be used to resolve
cases in any of OCR’s statutory areas either during the evaluation stage or after issuance of the letter of
notification. The outcomes in all RRP cases must meet OCR’s standards for legal sufficiency and be
consistent with applicable statutory and regulatory authority. Any resolution agreement reached through
RRP must be aligned with the allegations in the complaint deemed appropriate for resolution pursuant to
RRP. See CPM Article III.

Once OCR has received any necessary signed Consent Form from the complainant (see CPM Section
105) and has determined that the complaint is appropriate for RRP, OCR will promptly attempt to resolve
the complaint and obtain information necessary to make a compliance determination. OCR will contact
the recipient to determine if the recipient is interested in immediately resolving or has taken action to
resolve the complaint allegation(s). Where such interest is expressed, RRP may be used to resolve
complaints under the following circumstances:

  (a) Where a recipient has already taken action that will resolve the complaint, the complaint may be
      resolved without an agreement where compliance is verified and does not require monitoring by
      OCR. Under this circumstance, OCR will issue a dismissal letter pursuant to CPM Section 108(j).

  (b) Where a recipient has indicated that it is willing to take action in the future to resolve the complaint,
      or the recipient has already taken action that requires monitoring, the complaint may be resolved by
      obtaining a resolution agreement, the implementation of which OCR will monitor. See CPM
      Section 304. Under this circumstance, OCR will issue a resolution letter pursuant to CPM Section
      302(c).

  (c) Where OCR obtains sufficient information from the recipient to make a compliance determination
      pursuant to CPM Section 303, OCR will issue a letter of finding pursuant to CPM subsection 303(a)
      or OCR will issue a letter of finding and obtain a resolution agreement pursuant to CPM subsection
      303(b), the implementation of which OCR will monitor.

For cases in RRP, the Regional Office must ensure expeditious completion in accordance with statute,
regulations, and case processing procedures.

SECTION 111        OPENING THE COMPLAINT ALLEGATION(S) FOR INVESTIGATION

When OCR opens a complaint for investigation, it will issue letters of notification to the complainant and
the recipient that contain the following information:
            Case 1:18-cv-01568-TDC Document 49-5 Filed 02/11/19 Page 14 of 34
Case Processing Manual                                                                          |Page 13



           OCR's jurisdiction with applicable statutory and regulatory citations.
           The allegations to be investigated.
           A statement that OCR is a neutral fact-finder and citing the CPM.
           Information about OCR's Facilitated Resolution Between the Parties process.
           A statement that the complainant may have a right to file a private suit in federal court whether or
            not OCR finds a violation.
           Contact information for the OCR staff person who will serve as the complainant's and the
            recipient’s primary contact during the investigation and resolution of the complaint.

A copy of OCR Case Processing Procedures will be included with the letter to the recipient. A copy of
the complaint will be provided to the recipient.


ARTICLE II: FACILITATED RESOLUTION BETWEEN THE PARTIES
PROCESS
SECTION 201           ROLES

The Facilitated Resolution Between the Parties (FRBP) process facilitates the resolution of complaints by
providing an opportunity for the parties involved to voluntarily resolve the complaint allegations. When
OCR determines that a complaint is appropriate for FRBP, it shall contact the parties to offer this
resolution option.

  (a) OCR's Role

             To serve as an impartial, confidential facilitator between the parties.
             To inform the parties of FRBP procedures, establish a constructive tone, and encourage the
              parties to work expeditiously and in good faith toward a mutually acceptable resolution.
             To review the allegations with the parties and assist both parties in understanding the pertinent
              legal standards and possible remedies.
             To facilitate a discussion between the parties regarding possible actions that the parties may
              consider in working toward a resolution.
             To offer assistance, as appropriate, with regard to reducing any resolution to writing. When an
              agreement is reached, the parties are informed that OCR will issue a closure letter reflecting the
              resolution of the complaint by agreement of the parties.

  (b) Role of the Participants

           To participate in the discussions in good faith.
           To consider offers or suggestions with an open mind and to work constructively toward a
            mutually acceptable resolution.
           To implement any agreement in good faith.

OCR does not sign, approve, endorse or monitor any agreement reached between the parties.

SECTION 202           INITIATION AND TERMINATION OF THE FRBP PROCESS

If OCR determines that FRBP is appropriate and the complainant and the recipient are willing to proceed
with this resolution option, OCR will designate staff to facilitate an agreement between the recipient and
       Case 1:18-cv-01568-TDC Document 49-5 Filed 02/11/19 Page 15 of 34
Case Processing Manual                                                                      |Page 14



complainant. Staff assigned to conduct FRBP of a complaint shall not be staff assigned to the
investigation of that complaint.

An Agreement to Participate in FRBP must be reviewed and signed, verbally agreed to, or agreed to by
electronic mail by the complainant and recipient. In circumstances where verbal agreement is obtained,
the FRBP facilitator shall send a letter or electronic mail to the parties confirming the Agreement.

If a case has been opened for investigation, OCR has the discretion to suspend its investigation for up to
30 calendar days to facilitate an agreement between the parties. If an agreement has not been reached,
OCR will resume its investigation if it had been suspended.

SECTION 203       CONFIDENTIALITY OF THE FRBP PROCESS

A Confidentiality Agreement must be reviewed and signed, verbally agreed to, or agreed to by electronic
mail by the FRBP facilitator and the parties to the FRBP (the complainant or complainant’s representative
and the recipient or recipient’s representative). In circumstances where verbal agreement is obtained, the
FRBP facilitator shall send a letter or electronic mail to the parties confirming this Agreement.

In order to maintain confidentiality of the FRBP process, any notes taken during FRBP by the facilitator
and/or any records or other documents offered by either party to the facilitator during FRBP will be kept
in a separate file and will not be shared with the staff member(s) assigned to investigate the complaint.

SECTION 204       SUCCESSFUL CONCLUSION OF THE FRBP PROCESS

At the conclusion of FRBP, OCR will obtain a copy of a statement that the allegation(s) has been
resolved, signed by the complainant, or a copy of any agreement that has been signed by the parties.
Once resolution of any allegation has been obtained, OCR will notify the parties in writing that the
allegation(s) has been resolved; other outstanding allegations, if any, are to be resolved through the
investigation and resolution process. See CPM Article III. A copy of the agreement between the parties or
the signed statement from the complainant that the allegation(s) has been resolved will be attached to the
closure letter.

SECTION 205       BREACH OF FRBP AGREEMENTS

OCR will not monitor or enforce the agreement, but will inform the parties that if a breach occurs, the
complainant has the right to file another complaint. If a new complaint is filed, OCR will not address the
alleged breach of the agreement. Instead, OCR will determine whether to investigate the original
allegation. When making this determination, OCR will consider whether the alleged breach is material, its
relation to any alleged discrimination and any other factors as appropriate. To be considered timely, the
new complaint must be filed either within 180 calendar days of the date of the alleged discrimination or
within 60 calendar days of the date the complainant obtains information that a breach occurred, whichever
date is later.

SECTION 206       INVESTIGATIVE DETERMINATION WHEN FRBP IS NOT ACHIEVED

OCR will monitor the process of FRBP to ensure adequate time for completion of the investigation in the
event that FRBP is unsuccessful. Where FRBP is unsuccessful, investigation must proceed to ensure
completion in accordance with applicable law and case processing procedures.

ARTICLE III: CASE PLANNING, INVESTIGATION AND RESOLUTION
        Case 1:18-cv-01568-TDC Document 49-5 Filed 02/11/19 Page 16 of 34
Case Processing Manual                                                                       |Page 15



OCR will ensure that the actions its takes in investigations are legally sufficient, supported by evidence,
and dispositive of the allegations. OCR can resolve allegations at any point during the course of the
investigation if appropriate. OCR resolution agreements will be drafted to ensure compliance with the
civil rights laws and regulations enforced by OCR.

When during the course of the investigation of a complaint, OCR identifies compliance concerns and/or
violations involving issues that were not raised in the complaint, OCR may address any compliance
concerns and/or identified violations in the resolution letter or letter of findings and the resolution
agreement or, depending on the nature of the compliance concerns, provide technical assistance or
consider the compliance concerns for a possible compliance review or directed investigation. See CPM
Sections 401 and 402.

SECTION 301        CASE PLANNING
Case planning will begin as early as possible, will be thorough, and will be conducted throughout the life
of every case to ensure high quality decisions, prompt investigations and efficient use of OCR resources.
Planning decisions will reflect sound legal standards and will be adjusted as necessary to take into
account information obtained during case processing. See CPM Section 702. The scope of OCR’s
investigation and resolution activities is governed by the applicable statute(s) and regulations.

Regional Office management and investigative staff are accountable for effective planning and will
participate in critical planning decisions commensurate with the nature and complexity of the case, to
ensure consistent high quality casework.

The following essential elements of case planning will be addressed in every OCR file (unless
inapplicable):
       Allegation(s).
       OCR’s Jurisdiction over the subject matter and entity.
       Legal standards, regulatory authority and elements of proof.
       Ensuring OCR’s actions comport with First Amendment principles.
       Scope of the investigation.
       Investigative methods (i.e., what data and/or information are necessary to resolve the case and the
        means and methods OCR will employ to obtain the relevant data and/or information).
       Resolution strategy.
The case file will contain documentation that supports the decisions made. Planning documentation
should be organized so that it can be readily located in the case file. Case planning should be documented
in the Case Planning Document.
These planning activities will ensure accountability for high quality and consistency and will address:
       required actions to investigate compliance;
       dates for completion of specific actions;
       description of evidence required; and
       all settlement activities.

SECTION 302        RESOLUTION AGREEMENT REACHED DURING AN INVESTIGATION
Allegations under investigation may be resolved at any time when, prior to the point when the Regional
Office issues a final determination under CPM Section 303, the recipient expresses an interest in
          Case 1:18-cv-01568-TDC Document 49-5 Filed 02/11/19 Page 17 of 34
Case Processing Manual                                                                       |Page 16



resolving the allegations and OCR determines that it is appropriate to resolve them because OCR’s
investigation has identified issues that can be addressed through a resolution agreement. The provisions
of the resolution agreement must be tied to the allegations and the evidence obtained during the
investigation, and will be consistent with applicable regulations.

OCR will inform the recipient that this resolution process is voluntary before proceeding to resolution
under this section. When OCR determines that it is appropriate to resolve the allegations(s) pursuant to
CPM Section 302, OCR will notify the complainant of the recipient’s interest in resolution.
  (a) Statement of the Case
          For cases with allegations proposed for resolution under CPM Section 302, OCR will prepare a
          Statement of the Case. The Statement of the Case sets forth:
               A statement of OCR’s jurisdictional authority, including recipient status and the statutory
                basis for the investigation.
               An explanation of the pertinent legal standard(s).
               The allegations investigated.
               Relevant background information.
               A summary of the investigation, including an analysis of the evidence obtained to date and
                the identified concern(s) that support the need for the provisions of the agreement.
          The Statement of the Case must address all of the allegations proposed for resolution under CPM
          Section 302.

  (b) Timeframes and Procedures for Negotiations

      From the date that the proposed resolution agreement is shared with the recipient, OCR and the
      recipient will have a period of up to 30 calendar days within which to reach final agreement.

      During the negotiations period (which may be less than 30 days, at the discretion of OCR), OCR
      may suspend its investigation of the case. Where a final agreement is not reached by the 30th day,
      the investigation will resume no later than on the 31st day after negotiations were initiated;
      however, negotiations may continue while the investigation resumes. This 30-day period for
      suspension of the investigation in order to conduct negotiations cannot be restarted.

(c) Resolution Letters

    After the recipient signs the resolution agreement, OCR will issue a Resolution Letter, which will
    address all allegations in the case resolved pursuant to CPM Section 302. The letter must include, at
    a minimum:

           A statement of OCR’s jurisdictional authority, including recipient status and the statutory basis
            for the investigation.
           A statement of the allegations investigated and an analysis of the evidence obtained to date.
           A statement that the recipient has signed a resolution agreement.
           A statement that, when fully implemented, the resolution agreement will address all of the
            allegations investigated and that OCR will monitor the implementation of the agreement. See
            CPM Section 304 and CPM Article V.
           The following statement: “The complainant may have a right to file a private suit in federal
            court whether or not OCR finds a violation.” For service complaints under the Age
        Case 1:18-cv-01568-TDC Document 49-5 Filed 02/11/19 Page 18 of 34
Case Processing Manual                                                                       |Page 17



            Discrimination Act, the complainants may file in federal court only after they have exhausted
            administrative remedies. See CPM subsection 701(a).

A copy of the signed resolution agreement will be included with the resolution letter. OCR will monitor
the implementation of the agreement until the recipient has fulfilled the terms of the agreement. Upon
completion of the obligations under the agreement, OCR will close the case. See CPM Article V.

SECTION 303         INVESTIGATIVE DETERMINATIONS

At the conclusion of the investigation, OCR will determine, using a preponderance of the evidence
standard, whether:
       There is insufficient evidence to support a conclusion of noncompliance, or
       The evidence supports a conclusion of noncompliance.

(a) Insufficient Evidence Determination
    When OCR determines that the preponderance of the evidence does not support a conclusion that the
    recipient failed to comply with applicable statute(s) and regulation(s), OCR will issue a letter of
    finding(s) to the parties explaining the reasons for its decision. See CPM Section 303(e).
(b) Non-Compliance Determination
    When OCR determines that the preponderance of the evidence supports a conclusion that the
    recipient failed to comply with applicable statutes(s) and regulation(s), OCR will negotiate a
    resolution agreement and issue a letter of finding(s). See CPM Sections 303(e) and 304.
(c) Mixed Determination
    A “mixed determination” is appropriate for complaints with multiple allegations, where the
    allegations will be resolved in different ways (e.g., investigation has found a violation with regard to
    some allegations and insufficient evidence with regard to other allegations; the investigation has
    found a violation with regard to some allegations and there are other allegations that are appropriate
    to resolve prior to the conclusion of the investigation pursuant to CPM Section 302; or OCR has
    found insufficient evidence with regard to some allegations and determined that other allegations are
    appropriate to resolve prior to the conclusion of the investigation pursuant to CPM Section 302). In a
    “mixed determination” case where OCR is making a determination(s) pursuant to Section 303(b),
    OCR will negotiate a resolution agreement and issue a letter of finding(s). See CPM Sections 303(e)
    and 304. In a “mixed determination” case where OCR is not making a determination(s) pursuant to
    303(b) but is resolving allegations pursuant to Section 302, OCR will issue a resolution letter
    pursuant to Section 302(c).

(d) Statement of the Case
    OCR will prepare a Statement of the Case for investigative determinations under CPM Section 303.
    The Statement of the Case sets forth:
             Allegations raised in the complaint.
             A statement of OCR’s jurisdictional authority, including recipient status and the statutory
              basis for the investigation.
             An explanation of the pertinent legal standard(s).
             Relevant background information.
             A statement of each allegation investigated and the findings of fact for each, including
              analysis of the evidence on which the findings are based.
               Case 1:18-cv-01568-TDC Document 49-5 Filed 02/11/19 Page 19 of 34
Case Processing Manual                                                                               |Page 18



                    Conclusions for each allegation that reference the relevant facts, the applicable regulation(s),
                     and the appropriate legal standards.

(e) Letter of Finding(s)

        For insufficient evidence, non-compliance and mixed determinations that include non-compliance
        determinations, OCR will issue a letter of finding(s) explaining the reason(s) for its decision to both
        the recipient and the complainant.10

        Letters of finding(s) address all allegations in the case. The letter includes, as appropriate:

                  A statement of the allegations in the case.
                  A statement of OCR’s jurisdictional authority, including recipient status and the statutory basis
                   for the investigation.
                  A statement of the findings of fact for each allegation, supported by any necessary explanation
                   and/or analysis of the evidence on which the findings are based.
                  Conclusions for each allegation that reference the relevant facts, the applicable regulation(s),
                   and the appropriate legal standards.
                  A statement that: “The complainant may have a right to file a private suit in federal court
                   whether or not OCR finds a violation.” For service complaints under the Age Discrimination
                   Act, the complainants may file in federal court only after they have exhausted administrative
                   remedies. See CPM subsection 701(a).

(f) Timeframes and Procedures for Negotiations
        From the date that the proposed resolution agreement is shared with the recipient, OCR and the
        recipient will have a period of up to 90 calendar days within which to reach final agreement.

(g) Negotiation Impasse
        OCR may end the 90-day negotiations period if no agreement has been reached by the 90th day and
        may end the negotiations period at any time prior to the expiration of the 90-calendar day period
        when it is clear that agreement will not be reached (e.g., the recipient has refused to discuss any
        resolution; the recipient has indicated a refusal to agree to a key resolution term; the recipient has not
        responded to a proposed resolution agreement and at least 30 calendar days have passed). At such
        time, OCR shall issue an Impasse Letter that informs the recipient that OCR will issue a letter of
        impending enforcement action in 10 calendar days if a resolution agreement is not reached within that
        10-day period. The letter will include a description of OCR’s unsuccessful attempts to resolve the
        complaint. If the recipient does not enter into a resolution agreement within 10 calendar days of the
        date of the issuance of the Impasse Letter, OCR must follow the procedures in CPM Section 305 for
        the issuance of a Letter of Impending Enforcement Action regarding non-compliance determinations.




10
     For recipients operating under federal court order, see CPM Section 704.
        Case 1:18-cv-01568-TDC Document 49-5 Filed 02/11/19 Page 20 of 34
Case Processing Manual                                                                      |Page 19



    In the case of a mixed determination, when the negotiations included allegations that were appropriate
    to resolve prior to the conclusion of the investigation pursuant to CPM Section 302 and allegations
    for which OCR made determinations of non-compliance, OCR shall issue a Letter of Impending
    Enforcement Action in 10 calendar days if a resolution agreement is not reached within that 10-day
    period. The letter will include a description of OCR’s unsuccessful attempts to resolve the complaint.
    If the recipient does not enter into a resolution agreement within 10 calendar days of the date of the
    issuance of the Impasse Letter, OCR must follow the procedures in CPM Section 305 for the issuance
    of a Letter of Impending Enforcement Action regarding non-compliance determinations.

(h) Negotiations On-Going at the End of the 90-day Period

    If OCR and the recipient negotiate for 90 calendar days and fail to reach final agreement by the 90th
    day, but negotiations are on-going, OCR shall inform the recipient that OCR will issue a Letter of
    Impending Enforcement Action in 30 calendar days if a resolution is not reached within that 30-day
    period. Negotiations will be considered on-going if the recipient has agreed in principle to the terms
    of the agreement, but needs a short period of time within which, for example, to obtain approval of
    the agreement (e.g., by a board of education or president of a college) and/or the appropriate signature
    on the agreement; or where the recipient has agreed to most of the terms of the agreement but
    requests a short period of additional time to negotiate other terms. If the recipient does not enter into
    a resolution agreement within 30 calendar days, OCR will issue a Letter of Impending Enforcement
    Action regarding non-compliance determinations pursuant to CPM Section 305.

    In the case of a mixed determination, when the negotiations included allegations that were appropriate
    to resolve prior to the conclusion of the investigation pursuant to CPM Section 302, and allegations
    for which OCR made determinations of non-compliance, OCR shall inform the recipient that OCR
    will issue a Letter of Impending Enforcement Action in 30 calendar days if a resolution is not reached
    within that 30-day period. If the recipient does not enter into a resolution agreement within 30
    calendar days, OCR will issue a Letter of Impending Enforcement Action regarding non-compliance
    determinations pursuant to CPM Section 305.

SECTION 304       GUIDELINES FOR RESOLUTION AGREEMENTS

The complaint will be considered resolved and the recipient deemed compliant when the recipient, after
negotiating with OCR and reaching agreement on its terms, enters into and fulfills the terms of a
resolution agreement.




Resolution Agreements:

       Must be signed by a person with authority to bind the recipient.
       Includes in the agreement itself or through an exchange of letters or other written
        communications:
         Specific acts or steps the recipient will take to resolve compliance concerns and/or violations.
         Dates for implementing each act or step.
         Dates for submission of reports and documentation.
         Where appropriate, language requiring submission of documents and/or other information or
            actions for OCR’s review and approval, and timeframes for their submission.
       Case 1:18-cv-01568-TDC Document 49-5 Filed 02/11/19 Page 21 of 34
Case Processing Manual                                                                     |Page 20



           Timeframes requiring the recipient to implement what OCR has approved, and language
            requiring documentation verifying implementation.
           The following statements of principle:
            o The recipient understands that by signing the resolution agreement, it agrees to provide
                data and other information in a timely manner in accordance with the reporting
                requirements of the resolution agreement. Further, the recipient understands that during
                the monitoring of the resolution agreement, if necessary, OCR may visit the recipient,
                interview staff and students, and request such additional reports or data as are necessary
                for OCR to determine whether the recipient has fulfilled the terms and obligations of the
                resolution agreement.
            o Upon the recipient’s satisfaction of the commitments made under the Agreement, OCR
                will close the case.
            o The recipient understands and acknowledges that OCR may initiate proceedings to
                enforce the specific terms and obligations of the resolution agreement and/or the
                applicable statute(s) and regulation(s). Before initiating such proceedings, OCR will give
                the recipient written notice of the alleged breach and sixty (60) calendar days to cure the
                alleged breach.

SECTION 305       LETTER OF IMPENDING ENFORCEMENT ACTION

When following the expiration of the 10 calendar day period referenced in CPM subsection 303(g) or the
30 calendar day period referenced in CPM subsection 303(h), the recipient does not enter into a resolution
agreement to resolve the identified areas of non-compliance, OCR will prepare a Letter of Impending
Enforcement Action, which will include the following:
    A statement of allegation(s) in the case.
    A statement of OCR’s jurisdictional authority, including recipient status and the statutory basis for
       the investigation.
    A statement of the findings of fact for each allegation supported by any necessary explanation or
       analysis of the evidence on which the findings are based.
    Conclusions for each allegation that reference the relevant facts, the applicable regulation(s), and
       the appropriate legal standards.
    Notice that the Letter of Impending Enforcement Action is not intended and should not be
       construed to cover any other issue regarding the recipient’s compliance.
    Notice of the time limit on OCR’s resolution process and the consequence of failure to reach
       agreement.
    A description of OCR’s unsuccessful attempts to resolve the case.
    When a decision is made to defer final approval of any applications by the recipient for additional
       federal financial assistance or, with respect to the Boy Scouts Act, additional funds made available
       through the Department over what the recipient is presently receiving, the letter also will provide
       notice of such possible deferral. A separate deferral letter will be prepared if appropriate.
    Title II letters will include the following language: “The complainant may have a right to file a
       private suit pursuant to Section 203 of the Americans with Disabilities Act, whether or not OCR
       finds a violation of Title II.”

To resolve the case after issuance of the Letter of Impending Enforcement Action, any resolution
agreement that the recipient proposes must be approved by OCR.

SECTION 306       REFERRALS FROM THE DEPARTMENT OF JUSTICE (DOJ) AND THE
                  EQUAL EMPLOYMENT OPPORTUNITY COMMISSION (EEOC)
       Case 1:18-cv-01568-TDC Document 49-5 Filed 02/11/19 Page 22 of 34
Case Processing Manual                                                                      |Page 21



When a Title II complaint is referred to OCR by the Department of Justice, OCR will send a copy of the
letter resolving the case to DOJ. When a Title II/504 employment discrimination complaint has been dual-
filed with EEOC and OCR, and when a complaint has been referred to OCR, OCR will notify the EEOC
once the complaint has been resolved. See 28 C.F.R. Part 37 and 29 C.F.R. Part 1640.

SECTION 307       APPEALS

OCR affords an opportunity to complainants to appeal determinations based on Section 303(a) and
dismissals based on Sections 108(a), (b), (c), (d), (h), and (i). Information about the appeal process is
provided to complainants in OCR Complaint Processing Procedures, which is enclosed with OCR’s letter
acknowledging receipt of the complaint; information is also published at
http://www.ed.gov/about/offices/list/ocr/complaints-how.html.

OCR will provide notice of the right to appeal in letters setting forth determinations based on Section
303(a) and dismissals based on Sections 108(a), (b), (c), (d), (e),(h), and (i).

An appeal can be filed electronically, by mail, or fax. The complainant must either submit a completed
online appeal form or mail a written statement of no more than ten (10) pages (double-spaced, if typed):
if submitted by mail, send to the Office for Civil Rights, U.S. Department of Education, 400 Maryland
Avenue SW, Washington, D.C. 20202; if submitted via e-mail, send to OCR@ed.gov; if submitted via
fax, send to 202-453-6012. The filing date of an appeal is the date the appeal is postmarked, submitted
electronically, or submitted via fax.

In the appeal, the complainant must explain why he or she believes the factual information was
incomplete or incorrect, the legal analysis was incorrect or the appropriate legal standard was not applied,
and how correction of any error(s) would change the outcome of the case; failure to do so may result in
dismissal of the appeal.

An appeal must be submitted within 60 calendar days of the date indicated on the letter of finding or the
dismissal. A waiver of the 60-day timeframe may be granted where:

        (a) the complainant was unable to submit the appeal within the 60-day timeframe because of
        illness or other circumstances; or

        (b) circumstances generated by OCR’s action that have adversely affected the complainant’s
        ability to submit the appeal timely.

OCR will forward a copy of the complainant’s appeal form or written statement to the recipient. The
recipient has the option to submit to OCR a response to complainant’s appeal. Any response to
complainant’s appeal must be submitted to OCR within [14 calendar days] of the date that OCR
forwarded a copy of the complainant’s appeal to the recipient.

OCR will issue a written decision on the appeal to the parties.



ARTICLE IV: COMPLIANCE REVIEWS AND DIRECTED
INVESTIGATIONS
The investigation and resolution options and procedures identified in the CPM will be utilized for
compliance reviews and directed investigations, as appropriate. See CPM Articles III, V, and VI. The
        Case 1:18-cv-01568-TDC Document 49-5 Filed 02/11/19 Page 23 of 34
Case Processing Manual                                                                         |Page 22



“initiation date” is the date of the letter notifying the recipient of the compliance review or directed
investigation.

SECTION 401        COMPLIANCE REVIEWS

In addition to the regulations implementing Title VI that require OCR to investigate complaints that are
filed with the agency, the regulations require OCR to initiate “periodic compliance reviews” to assess the
practices of recipients to determine whether they comply with the Title VI regulations. See 34 C.F.R. §
100.7(a). This regulatory provision is incorporated by reference in the regulations implementing other
statutes enforced by OCR. See Title IX (34.C.F.R. § 106.71), Section 504 (34. C.F.R. § 104.61), and the
Boy Scouts Act (34. C.F.R. § 108.9). For the Age Discrimination Act, see 34 C.F.R. § 110.30. For Title
II, see 28 C.F.R. § 35.172(a).

The compliance review regulations afford OCR broad discretion to determine the substantive issues for
investigation and the number and frequency of the investigations.

SECTION 402        DIRECTED INVESTIGATIONS

In appropriate circumstances, OCR may conduct a directed investigation when information indicates a
possible failure to comply with the laws and regulations enforced by OCR, the matter warrants attention
and the compliance concern is not otherwise being addressed through OCR’s complaint, compliance
review or technical assistance activities. See 34 C.F.R. § 100.7(c). This regulatory provision is
incorporated by reference in the regulations implementing the other statutes enforced by OCR. See Title
IX (34 C.F.R. § 106.71), Section 504 (34 C.F.R. § 104.61), and the Boy Scouts Act (34 C.F.R. § 108.9).
For the Age Discrimination Act, see 34 C.F.R. § 110.30. For Title II, see 28 C.F.R. Part 35.

A directed investigation is an OCR-initiated process that allows OCR to address possible discrimination
that is not currently being addressed through OCR’s complaint, compliance review or technical assistance
activities. Depending on the circumstances, a directed investigation may include offering technical
assistance to the recipient, and/or conducting an expedited investigation that may result in a resolution
agreement that will ensure that recipients come into compliance with the requirements of the civil rights
laws and regulations enforced by OCR.

ARTICLE V: MONITORING RESOLUTION AGREEMENTS
SECTION 501        RESPOND TO MONITORING REPORTS AND VERIFY RECIPIENT’S
                   IMPLEMENTATION

OCR will promptly acknowledge receipt of interim and final monitoring reports. OCR will evaluate each
report and issue an appropriate response (e.g., where OCR determines actions taken are sufficient or
insufficient under the agreement). OCR must obtain sufficient information to determine whether the
recipient had complied with the terms and obligations of the resolution agreement. Depending on the
nature of the agreement, verification of remedial actions may be accomplished by, for example, review of
reports, documentation and other information submitted by recipients and knowledgeable persons,
interviews of the recipients and knowledgeable persons and/or site visit(s).

SECTION 502        IMPLEMENTATION PROBLEMS

OCR will promptly provide written notice to the recipient of any deficiencies with respect to
implementation of the terms and obligations of the agreement, and will request appropriate action to
       Case 1:18-cv-01568-TDC Document 49-5 Filed 02/11/19 Page 24 of 34
Case Processing Manual                                                                     |Page 23



address such deficiencies. When OCR has determined that a recipient has failed to comply with the
agreement or any of the terms and obligations thereof for reasons that do not justify modification of the
agreement pursuant to CPM subsection 503(a), OCR will take prompt action pursuant to CPM Section
305 and CPM Article VI to enforce the agreement.

SECTION 503       MODIFICATIONS OF AGREEMENTS
(a) Changed Circumstances Affecting Agreements
    OCR may agree to modify or terminate a resolution agreement when it learns that circumstances have
    arisen that substantially change, fully resolve, or render moot, some or all of the compliance concerns
    that were addressed by the resolution agreement. OCR may also modify the agreement in response to
    changes in controlling case law, statutes, and regulations.

(b) New Compliance Issues
    OCR may address a new compliance issue(s) identified for the first time during monitoring by
    providing technical assistance or considering the issue(s) for a possible compliance review or directed
    investigation. See CPM Section 401 and 402.
(c) Approval of Modifications
    OCR must approve modifications to the agreement (e.g., requests to change the substance of any
    provision in the agreement, requests for extension of time to submit a report or to complete a required
    action). Approved modifications must be set forth in writing and appended to the original agreement.
    Requests for modification must be documented in the case file. OCR will send the complainant
    written notification of approved modification(s) to the substance of the original agreement.

SECTION 504       CONCLUSION OF MONITORING

OCR will conclude the monitoring of a case when it determines that the recipient has fully and effectively
implemented the terms and obligations of the resolution agreement, including any subsequent approved
modifications to the agreement. OCR will promptly send written notification to the recipient and the
complainant of its determination that the terms and obligations of the resolution agreement have been
implemented and that OCR is closing the case.

ARTICLE VI: INITIATION OF ENFORCEMENT ACTION
When OCR is unable to negotiate a resolution agreement with the recipient, OCR will initiate
enforcement action. OCR will either: (1) initiate administrative proceedings to suspend, terminate, or
refuse to grant or continue and defer financial assistance from or, with respect to the Boy Scouts Act,
funds made available through the Department to the recipient; or (2) refer the case to DOJ for judicial
proceedings to enforce any rights of the United States under any law of the United States.

SECTION 601       INITIATE ADMINISTRATIVE PROCEEDINGS WHERE APPROPRIATE
When post-Letter of Impending Enforcement Action negotiations do not result in a resolution agreement,
OCR will where appropriate, request that an administrative proceeding be initiated. OCR will establish a
team to prosecute the case. When deferral of funds has been imposed, the Notice of Opportunity for
Hearing will be issued within 30 days of the notice of the deferral action.

SECTION 602       REFER TO DOJ WHERE APPROPRIATE
         Case 1:18-cv-01568-TDC Document 49-5 Filed 02/11/19 Page 25 of 34
Case Processing Manual                                                                        |Page 24



When post-Letter of Impending Enforcement Action negotiations do not result in a resolution agreement,
OCR will where appropriate, issue a letter to the recipient stating that the case will be referred to DOJ in
10 days from the date of the letter.

SECTION 603         ENFORCEMENT FOR DENIAL OF ACCESS
A recipient denies access to OCR when it:
       Refuses to permit OCR access during the recipient’s normal business hours to information
        maintained by the recipient that is necessary to determine compliance status of the allegation(s) and
        issue(s) under investigation, or, during monitoring, recipient’s compliance with a resolution
        agreement. Generally, this includes the access to books, records, accounts, including electronic
        storage media, microfilm, retrieval systems and photocopies, and other sources of information,
        including witnesses, and recipient’s facilities.
       Refuses to permit OCR access to its employees during the recipient’s regular business hours.
       Fails to provide information by virtue of the refusal of one of its employees to do so or to provide
        access to information maintained exclusively by an employee in his/her official capacity.
       Refuses to complete applicable OMB-approved compliance and survey forms relevant to an
        investigation.
Where the recipient has refused to provide OCR access orally, either in person, over the telephone or
through use of other media, OCR must attempt to ascertain the exact basis for the recipient’s refusal and
explain OCR’s authority to obtain the evidence. Where attempts to persuade the recipient to provide
access have failed, OCR must send a letter to the recipient that sets forth in detail the evidence (e.g.,
documents, data, other information, witnesses) to which the recipient denied OCR access and specifies
the efforts that OCR has made to obtain the evidence. If the recipient does not voluntarily provide OCR
with access to the requested evidence within 30 calendar days of OCR’s issuance of the letter to recipient,
OCR will issue a Letter of Impending Enforcement Action. If the recipient continues to deny OCR access
to the requested evidence, OCR will issue a letter to the recipient stating OCR’s intention to take
enforcement action.

SECTION 604         ENFORCEMENT FOR FAILURE TO COMPLY WITH OCR AGREEMENT
Where the recipient has failed to comply with the terms of a resolution agreement OCR will issue a Letter
of Impending Enforcement Action pursuant to CPM Section 305. If the recipient does not come into
compliance after issuance of the Letter of Impending Enforcement Action, OCR will initiate enforcement
action pursuant to either CPM Section 601 or CPM Section 602.


ARTICLE VII: APPENDICES
SECTION 701         SPECIAL INTAKE PROCEDURES
(a) Age Discrimination Complaints

      An age discrimination complaint is timely when it is filed within 180 days of the date the complainant
      first had knowledge of the alleged discrimination. For good cause shown, OCR may extend this time
      limit.
      For service complaints under the Age Discrimination Act, the complainant may file a civil action
      under the Age Discrimination Act in federal court but only after he or she has exhausted
      administrative remedies. Administrative remedies are exhausted when either of the following has
     Case 1:18-cv-01568-TDC Document 49-5 Filed 02/11/19 Page 26 of 34
Case Processing Manual                                                                    |Page 25



  occurred: (1) 180 days have elapsed since the filing of a complaint with OCR and OCR has made no
  finding, or (2) OCR issues a finding in favor of the recipient. If OCR fails to make a finding within
  180 days or issues a finding in favor of the recipient, OCR will promptly notify the complainant of
  this fact and of his or her right to bring a civil action for injunctive relief. OCR’s notice must also
  contain the following information: that a civil action can be brought only in a United States district
  court for the district in which the recipient is found or transacts business; that a complainant
  prevailing in a civil action has the right to be awarded the costs of the action, including reasonable
  attorney's fees, but that these costs must be demanded in the complaint filed with the court; that
  before commencing the action, the complainant shall give 30 days’ notice by registered mail to the
  Secretary, the Secretary of Health and Human Services, the Attorney General of the United States,
  and the recipient; that the notice shall state the alleged violation of the Age Discrimination Act, the
  relief requested, the court in which the action will be brought, and whether or not attorney's fees are
  demanded in the event the complainant prevails; and that the complainant may not bring an action if
  the same alleged violation of the Age Discrimination Act by the same recipient is the subject of a
  pending action in any court of the United States.

 1. Employment Complaints

     OCR does not have jurisdiction over employment complaints under the Age Discrimination Act.
     Employment complaints filed by persons 40 and older are referred to the appropriate EEOC office,
     and the OCR complaint is dismissed. Employment complaints filed by persons under 40 are not
     within the jurisdiction of EEOC and may be closed with notice to the complainant that there is no
     jurisdiction under the Act. If the complaint alleges age discrimination in employment that is within
     EEOC’s jurisdiction and also contains allegations of discrimination in services within the
     jurisdiction of OCR, the complaint is split into two separate cases. Each is given its own case
     number, the age employment complaint is referred to EEOC with the OCR age employment case
     being closed, and OCR proceeds with the age services complaint.

 2. Service Complaints

      All complete and timely complaints (see 34 C.F.R. §§ 110.31 and 110.32) containing an
      allegation of age discrimination in services are promptly referred to:

              Federal Mediation and Conciliation Service
              Attention: Alternative Dispute Resolution Department
              250 E. Street SW
              Washington, D.C. 20427

      Where OCR receives a complaint containing both allegations of age discrimination in services
      and allegations under Title VI, Title IX, Title II, Section 504, and/or the Boy Scouts Act, and
      OCR determines that the non-age allegation(s) is independent and separable from the age
      allegation, OCR will refer only the age portion of the complaint to FMCS. OCR will proceed to
      investigate the additional allegations over which OCR has jurisdiction. OCR will not wait for
      mediation of the age portion of the complaint to conclude before beginning investigation of the
      non-age portion of the complaint.

      Copies of the complaint and letters to the complainant and recipient and a completed FMCS
      “Request for ADA Mediation Assistance” must be included.
       Case 1:18-cv-01568-TDC Document 49-5 Filed 02/11/19 Page 27 of 34
Case Processing Manual                                                                      |Page 26



       If FMCS does not resolve the complaint within 60 days from the date of filing with OCR, OCR
       will resume processing the age aspects of the complaint. The date that the complaint or any
       portion of a complaint is sent to FMCS shall be entered in CMS; the date that the complaint is
       referred back from FMCS shall also be entered in CMS. FMCS’s processing time will, therefore,
       not be included in OCR’s case processing time.

(b) Title VI Complaints against Proprietary Schools

   Authority to process Title VI complaints against proprietary vocational schools (privately owned,
   profit-making enterprises that teach a trade or skill) has, with certain exceptions, been delegated to the
   U.S. Department of Veterans Affairs. Such complaints must be forwarded to:

               U.S. Department of Veterans Affairs
               Office of Resolution Management
               810 Vermont Avenue, N.W.
               Washington, D.C. 20420

 OCR must refer to the U.S. Department of Health and Human Services Title VI complaints filed against
 a proprietary school operated by a hospital. The complainant must be notified of the referral, and the
 complaint is dismissed.

 The following exceptions apply:

      OCR remains responsible for enforcement of Title VI where a proprietary vocational school is
       operated by a college or university. See 38 C.F.R. § 18a.1(a).
      OCR remains responsible for enforcement of Title VI where a proprietary vocational school
       offers non-degree courses for which credit is given and which, on transfer, would be accepted
       toward a baccalaureate or higher degree by a degree-granting institution. See 38 C.F.R. § 18a.1
       (b).

(c) Title VI and Title IX Employment Complaints (see 29 C.F.R. §§ 1691.1 – 1691.13 and 28 C.F.R.
    §§ 42.601 – 42.613)

   Race, color, national origin and sex discrimination in employment complaints will be processed in
   accordance with the government-wide regulations. OCR will:

  1. Within ten days of receipt, notify the complainant and the recipient that OCR has received the
     complaint, including the date, place and circumstances of the alleged unlawful employment
     practice.

  2. Within 30 days of receipt:

          i.   Determine whether OCR has jurisdiction over the complaint under Title VI and/or Title
               IX.
         ii.   Determine whether EEOC may have jurisdiction over the complaint.
        iii.   Transfer to the EEOC all complaints over which OCR does not have jurisdiction but over
               which EEOC may have jurisdiction. Notify the complainant and the recipient of the
               transfer, the reason for the transfer, the location of the EEOC office to which the
               complaint was transferred and that the date the agency received the complaint will be
               deemed the date it was received by EEOC.
          Case 1:18-cv-01568-TDC Document 49-5 Filed 02/11/19 Page 28 of 34
Case Processing Manual                                                                       |Page 27



           iv.   Refer to the EEOC certain complaints over which both OCR and EEOC appear to have
                 jurisdiction (“joint complaints”), consistent with the following guidance:
                   Absent special circumstances, OCR will refer a joint complaint that solely alleges
                   employment discrimination against an individual.
                   Absent special circumstances, OCR will not refer a joint complaint alleging a pattern or
                   practice of employment discrimination.

                   Absent special circumstances, OCR will not refer a joint complaint that alleges
                   discrimination in employment and includes allegations regarding other practices of a
                   recipient. If, because of special circumstances, the employment allegations of such a
                   complaint are referred to EEOC, OCR will assign a new case number to the allegations
                   that are retained.
                   OCR will notify the complainant and recipient of the action taken on the joint
                   complaint. In the case of a referral to EEOC, the notice will include the location of the
                   EEOC office to which the complaint was referred, the civil rights provision(s)
                   involved, the authority of EEOC under this regulation and that the date the agency
                   received the complaint will be deemed the date it was received by EEOC.
                   For those joint complaints retained for OCR investigation, OCR will contact the EEOC
                   to ensure that, in the event EEOC has also received the complaint, EEOC defers its
                   investigation.
(d) Title II ADA Complaints (Other than Employment) (see 28 C.F.R. § 35.171(a)(2)(i))

     OCR has jurisdiction to investigate Title II complaints against public elementary and secondary
     education systems and institutions, public institutions of higher education and vocational education
     (other than schools of medicine, dentistry, nursing, and other health-related schools), and public
     libraries. When OCR receives an ADA-only complaint over which it does not have jurisdiction, it
     will be referred to the DOJ and then dismissed. The complainant will be notified of the referral.

(e) Section 504 and Title II Disability Employment Complaints (see 28 C.F.R. Part 37 and 29
    C.F.R. Part 1640)

   1. Referral or Deferral

     i.     Disability employment complaints shall be referred to the DOJ Civil Rights Division if OCR
            has no jurisdiction under either Title II of the ADA or Section 504 of the Rehabilitation Act of
            1973, and EEOC does not have jurisdiction under Title I (i.e., recipient has fewer than 15
            employees). If EEOC has jurisdiction under Title I (recipient has 15 or more employees) the
            complaint shall be referred to the EEOC.

    ii.     OCR shall defer individual complaints unless the complainant elects to have OCR process the
            charge. OCR must notify the complainant in writing that he or she may choose whether to have
            OCR or the EEOC process the complaint and that if the complainant would like OCR to
            process the complaint, OCR must receive such written request within 20 calendar days of the
            date of the letter. See 28 C.F.R. § 37.8 (a)(1). If special circumstances make deferral
            inappropriate, OCR and the appropriate agency may jointly determine to reallocate
            investigation responsibilities. See 28 C.F.R. § 37.8 (e).

   2. Retention
         Case 1:18-cv-01568-TDC Document 49-5 Filed 02/11/19 Page 29 of 34
Case Processing Manual                                                                      |Page 28




    i.     When OCR has jurisdiction over a disability employment complaint under Section 504, OCR
           shall retain the complaint if:

            The EEOC does not have jurisdiction under Title I (i.e., if fewer than 15 employees).
            The EEOC has jurisdiction, but the complainant elects to have OCR process the complaint.
            The complaint alleges discrimination in both employment and in other practices or services
              covered by Section 504.
            The complaint alleges a pattern or practice of employment discrimination. See 28 C.F.R. §
              37.6(d)(1).

     ii.     When OCR has jurisdiction under Title II of the ADA but not under Section 504, OCR shall
             retain jurisdiction over a complaint when it determines that EEOC does not have jurisdiction
             under Title I. See 28 C.F.R. §§ 37.6 (d)(2) and (3).

SECTION 702        DATA COLLECTION AND INFORMATION GATHERING
(a) Generally

   OCR’s data collection and information gathering activities will depend upon the particular case,
   applicable legal standards, and investigative/resolution strategy. The data/information collection and
   other investigative activities will vary from case to case depending on the extent to which relevant
   data are in the control of the recipient or others, and investigation strategies. Some general
   investigative principles and practices include:

          Obtain independent written documentation to corroborate oral statements.
          Label all evidence, documents, electronic media, and written records of contact, with
           information identifying the case being investigated and the circumstances under which the
           evidence was obtained (e.g., where and when an interview was conducted, and who provided a
           given document).
          Document efforts to obtain access to recipient data and witnesses.
          Undertake a robust outreach to the recipient community to increase access to relevant
           information in the conduct of an investigation (e.g., by publicizing OCR’s presence and
           availability in onsite investigations for individual interviews and focus groups as well as OCR’s
           availability for discussion with interested individuals before and subsequent to the onsite), as
           appropriate.
          Determine whether it is appropriate to obtain interim relief for the complainant. As soon as
           OCR identifies the need for such relief, OCR will contact the recipient to secure it.
          Collect data resulting from any methods that OCR or recipients use to track and evaluate
           recipient’s compliance with their legal responsibilities (e.g., data from OCR’s Civil Rights Data
           Collection, recipient public websites, climate surveys, and other self-assessment tools).

(b) OCR’s Authority to Obtain Information

   OCR has the right of access during a recipient’s regular business hours to the recipient’s facilities and
   to information maintained by the recipient that is necessary to determine compliance status on those
   issues under investigation. See e.g., 34 C.F.R. § 100.6 (c), 34 C.F.R. § 99.31(a)(3)(iii) and 34 C.F.R.
   § 110.22. Generally, this includes access to such of the recipient’s books, records, accounts, including
   electronic storage media, microfilming, retrieval systems and photocopies maintained by the
   recipient, and other sources of information, including witnesses, and its facilities as may be relevant
   in OCR’s judgment to ascertain compliance.
          Case 1:18-cv-01568-TDC Document 49-5 Filed 02/11/19 Page 30 of 34
Case Processing Manual                                                                                                   |Page 29




(c) Requests for Records
     1. Data Requests
        A data request seeks information from the recipient relevant to the investigation. It can be used to
        initiate information collection or to request further information, as necessary.

     2. Timeframes for Recipient’s Response
        Depending upon the nature and extent of OCR’s data request, the recipient will be given an
        appropriate amount of time to submit the information required. The timeframe will be established
        at OCR’s discretion, depending on the nature and extent of data requested and/or other special
        circumstances, including factors affecting feasibility of the timeframe brought to OCR’s attention
        by the recipient.
     3. Data Provided by Recipient
         A recipient must submit information as necessary for OCR’s compliance activities. However,
         other federal regulations and policies may restrict OCR’s information requests:

         i.     For example, in the context of an ongoing complaint, compliance review, or directed
                investigation, OCR may require recipients to record information in such form and containing
                such information as OCR may determine is necessary to assess compliance, without
                obtaining prior approval for its use by the Office of Management and Budget.11 See 34
                C.F.R. § 100.6(b).
        ii.     OCR must consider federal policies concerning paperwork burdens when requesting a
                recipient to do more than provide OCR access to normally maintained information. Requests
                that a recipient manipulate or compile information to meet an OCR need must be reasonable
                and take into consideration the burden placed on the recipient. Recipients that maintain data
                in an electronic format must provide the data in that format to OCR in a file type that can be
                accessed by OCR. Recipients that do not maintain data in an electronic format are
                encouraged to provide the requested information in an electronic format that can be accessed
                by OCR.

        If a recipient invites OCR to come onsite and collect the requested information, including the
        interview of witnesses and provides OCR with sufficient access to files, records, logs, and
        appropriate indexes for OCR to obtain the needed information, then the recipient has provided OCR
        with the requisite access.
     4. Confidentiality
        OCR has the right of access to a recipient’s records, even if those records identify individuals by
        name. To protect the confidential nature of the records, OCR, for example, may permit the
        recipient to replace names with a code and retain a key to the code. However, OCR should inform
        the recipient that if at any time such a procedure impedes the timely investigation of the case, OCR



11
  The Paperwork Reduction Act only applies to collections directed at 10 or more respondents, but with one important exception. Any
information requirement in a “rule of general applicability” is presumed to affect or potentially affect at least 10 respondents.
       Case 1:18-cv-01568-TDC Document 49-5 Filed 02/11/19 Page 31 of 34
Case Processing Manual                                                                     |Page 30



     shall have access to the unmodified records. See also 20 U.S.C. §§ 1232g (b)(1) and 1232g (b)(3)
     regarding the applicable provisions of the Family Educational Rights and Privacy Act.

(d) Interviews
  1. Introduction
      Interviews are an integral part of investigations. The objective of interviews is to gain an
      understanding of the records and data relevant to the issues in the case; to obtain information from
      and assess the credibility of witnesses; and to evaluate recipient defenses. OCR may conduct
      individual interviews and focus groups, as appropriate, as part of its investigations. OCR will
      make efforts to work with recipients to conduct interviews in a manner that minimizes disruptions
      to the recipient’s educational environment.

  2. Notice
      Prior to initiating an interview, OCR should inform the witness of the following:

         i.   The general purpose of the interview, including OCR’s role, what law or laws may be
              pertinent to the investigation, and where appropriate, a brief explanation of what is under
              investigation.
        ii.   The potential uses of the information to be obtained from the witness and the Freedom of
              Information Act. A witness who wants a more thorough explanation should be given a
              copy of the “OCR Notice of Witness Rights.” This Notice is available at:
              (http://www2.ed.gov/about/offices/list/ocr/docs/witness-notice-mw.pdf)
       iii.   The witness’s right to personal representation during the interview by a person of his or
              her choice.
       iv.    When the witness is an employee of a recipient, his or her right to refuse to have anyone
              else present during the interview and his or her right to refuse to reveal the content of an
              interview.
        v.    The regulatory provision(s) concerning prohibition of intimidating or retaliatory acts by a
              recipient.
       vi.    In most cases, the recipient’s counsel will be allowed to be present during upper level
              management interviews.

  3. Privacy
      OCR interviews witnesses under circumstances that assure privacy. An interpreter may be used
      when safeguards are taken to ensure the competence of the interpreter and to protect the witness’s
      privacy.

   4. Interviews with Minors (Persons under 18) or Legally Incompetent Individuals
       OCR shall obtain written consent from a parent or guardian prior to conducting an interview of
       any person under 18 years of age or otherwise adjudicated legally incompetent, for example,
       mentally impaired. Parental or legal guardian consent may not be required for persons under 18 if
       they are emancipated under state law and are therefore considered to have obtained majority. For
       persons under 18 who state they are emancipated, OCR should obtain proof of emancipation.

       Parental or legal guardian consent may not be necessary where the questions asked are of a
       general nature, not related to any specific events in which the minor was involved, and there are
       no records kept to identify the student. Where a recipient refuses to allow minor students to be
       interviewed without consent where the questions asked are of a general nature, not related to any
       Case 1:18-cv-01568-TDC Document 49-5 Filed 02/11/19 Page 32 of 34
Case Processing Manual                                                                      |Page 31



        specific events in which the minor was involved, and there are no records kept to identify the
        student, written consent must be obtained.

        Where parents or guardians refuse to provide consent for an interview, and OCR determines that
        the child’s information is critical, OCR may attempt to secure parental or guardian consent by
        inviting the parent or guardian to be present during the interview.Where consent is denied, OCR
        will not interview the child.

    5. Records of Interviews
        A written record of interviews (i.e., in-person, telephonic, or through use of other electronic
        media) must be kept. Interviewers will notify interviewees when a tape recording is used and tape
        recording will be done only with the consent of the interviewee. When interviewers use tape
        recording, the tape becomes part of the case record along with the written record. Regardless of
        the technique used during the interview, a written record of the interview must be created.

        The record of the interview to be placed in the case file must contain the following information:

           i.   Case identification (name and case number).
          ii.   Name and identification of the interviewee, interviewer, and any other person present
                (include an explanation for the presence of any other persons).
         iii.   Date, time, and location of interview (including whether the interview was conducted in
                person or through use of media (e.g., telephone, videoconferencing.
         iv.     A record of whether the interviewee was informed of required notifications.
          v.    Written record reflecting the questions and responses obtained during the interview (this
                need not be a verbatim transcript but must accurately reflect the responses of the witness).

SECTION 703       FREEDOM OF INFORMATION ACT AND PRIVACY ACT

The information OCR collects is analyzed by authorized personnel within the agency and is used only for
authorized civil rights compliance and enforcement activities. In order to resolve a complaint OCR may
need to reveal certain information to persons outside the agency to verify facts or gather additional
information. Such information could include the name, the age or physical condition of a complainant.
The Privacy Act of 1974, 5 U.S.C. § 552a, and the Freedom of Information Act (FOIA), 5 U.S.C. § 552,
govern the use of personal information submitted to all federal agencies and their individual components,
including OCR.

The Privacy Act of 1974, 5 U.S.C. § 552a, regulates the collection, maintenance, use, and dissemination
of certain personal information in federal agency files. OCR’s investigation files have been exempted
from the provisions of the Privacy Act that provide individuals with access to records maintained on
them. The Department has published a Privacy Act system of records notice entitled “Complaint Files and
Log”, (18-08-01). Third parties may not gain access to records about individuals within a system of
records without the consent of the subject individual except as required by FOIA or pursuant to other
statutory exceptions contained in the Privacy Act. See 5 U.S.C. § 552a(b).

FOIA gives the public a right of access to records of federal agencies. The FOIA is implemented by
Department regulations. See 34 C.F.R. Part 5.

Any requests for copies of documents or other access to information contained in OCR’s case files should
be referred to the Regional Office staff responsible for handling FOIA and Privacy Act requests.
          Case 1:18-cv-01568-TDC Document 49-5 Filed 02/11/19 Page 33 of 34
Case Processing Manual                                                                    |Page 32



Although each request will be reviewed on a case-by-case basis, generally, OCR is not required to release
documents during the case resolution and investigation process or enforcement proceedings if the release
could reasonably be expected to interfere with OCR’s law enforcement activities. See 5 U.S.C. §
552(b)(7)(A). Also, a federal agency is not required to release records if they are pre-decisional
documents that would be subject to certain privileges in litigation. See 5 U.S.C. § 552(b)(5). Finally, a
federal agency is not required to release documents if their release would or could result in an
unwarranted invasion of privacy of an individual. See 5 U.S.C. §§ 552(b)(6) and (7)(C). Disclosure will
only be made as consistent with the Privacy Act and FERPA. OCR will only reveal the name or
identifying information about an individual if such disclosure is consistent with the Privacy Act and
FERPA.


In addition, OCR can release certain information about the complaint to the press or general public,
including the name of the school or institution; the date the complaint was filed; the type of
discrimination included in the complaint; the date the complaint was resolved, dismissed or closed; the
basic reasons for OCR’s decision; or other related information. Any information OCR releases to the
press or general public will not include the complainant’s name or the name of the person on whose
behalf the complaint was filed, except as noted in the paragraph above.

SECTION 704        RECIPIENTS OPERATING UNDER FEDERAL COURT ORDER
(a) United States a Party

When OCR receives a complaint alleging discrimination by a recipient against which the DOJ represents
the United States as a party in pending litigation, the following procedures will apply:

1. OCR notification to DOJ: The Regional Office Director will forward the complaint to DOJ by
   electronic mail immediately and ask whether DOJ wants OCR to refer the complaint to DOJ. This
   will occur before any OCR evaluation of the complaint begins and even if it is clear on the face of the
   complaint that OCR would not open it for investigation.

2. DOJ response: DOJ will have seven calendar days after the date of OCR’s electronic mail
   notification to determine whether (1) DOJ wants OCR to refer the complaint to DOJ, or (2) DOJ does
   not want OCR to refer the complaint to DOJ. There are no additional options. For example, a
   complaint cannot be conditionally referred or conditionally declined, nor may DOJ request referral of
   only a portion of a complaint.

3. No referral to DOJ: When DOJ indicates that it does not want OCR to refer the complaint, or DOJ
   does not respond within seven calendar days of the date of OCR’s electronic mail notification, OCR,
   in its sole authority, will immediately process the complaint.

4. Referral to DOJ: When DOJ indicates that it wants OCR to refer the complaint, then:

     i.    OCR will refer the entire complaint to DOJ.
    ii.    OCR will close the complaint and notify the complainant that the complaint has been referred
           to DOJ.
   iii.    Once a complaint is referred to DOJ, DOJ will be responsible for investigating and resolving
           the entire complaint. OCR will forward all communications it receives from the complainant
           relating to the complaint to DOJ and DOJ will be responsible for addressing all such
           communications. OCR will not accept any type of return or re-referral of the complaint from
           DOJ.
       Case 1:18-cv-01568-TDC Document 49-5 Filed 02/11/19 Page 34 of 34
Case Processing Manual                                                                    |Page 33



(b) United States Not a Party
   As part of evaluation of the complaint OCR will consult with parties about the current status of the
   court order.
